Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 1 of 39 PagelD 1016

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

SCOTT MEIDE,
Plaintiff,
Vv. Civil Action File Number
3:18-CV-1037-MMH-MCR
PULSE EVOLUTION CORP., et al.,

Defendants. AMENDED COMPLAINT
/

PLAINTIFF’S SECOND AMENDED COMPLAINT
FOR DAMAGES, RECISSION,
SHAREHOLDER’S DERIVIATIVE ACTION AND INJUNCTIVE RELIEF
COMES NOW Jacksonville Injury Center, LLC as the real party in interest
and along with a Motion to Substitute Real Party in Interest filed contemporaneously
with this Second Amended Complaint states as follows:

1. This is an action for damages or recission based upon Defendant’s intentional
misrepresentations that fraudulently induced Plaintiff to invest in and
purchase securities from Defendant Pulse Evolution Corporation (“PEC”).

2. Additionally, Plaintiff seeks injunctive and equitable relief associated with

and through a Shareholder Derivative action, pursuant to Fia. Star.

§607.0742.

JIC Second Amended Complaint : Page 1 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 2 of 39 PagelD 1017

3. Plaintiff/Real Party in Interest Jacksonville Injury Center, LLC (hereinafter,
“JIC") is a Florida limited liability company with principal offices in
Jacksonville, Florida, and is wholly owned by the JIC Management Trust.

4. Scott Meide is the Trustee and beneficiary of the JIC Management Trust.

PARTIES |

5. Scott Meide is the beneficial owner of the shares owned by Plaintiff/Real Party
in Interest, JIC, and maintains an address of 4446-1 Hendricks Avenue, Suite
327, Jacksonville, Florida 32207.

6. Defendant Pulse Evolution Corporation, maintains a corporate presence in the
State of Florida through its Registered Agent, Edwin C. Lunsford at 2000
PGA Boulevard, Suite 4 3200, Palm Beach Gardens, Florida 33408-2700.

7. Defendant John Textor is the Chief Executive Officer of Face Bank Group,
Inc., formerly Pulse Evolution Group, formerly Recall Studios, Inc. and
maintains an address of 153 Gomez Road, Hobe Sound, Florida

8. Defendant Gregory Centineo has an address of 8872 Maple Hill Court, 13
Boynton Beach, Florida 33473-4855.

9. Defendant John King has an address of 213 North Bridge Creek Drive, Saint

21 Johns, Florida 32259-8883.

10, Defendant Evolution AI Corporation is a Florida for Profit Corporation filed

with the Florida Secretary of State on October 31, 2017 with an effective

JIC Second Amended Complaint : Page 2 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 3 of 39 PagelD 1018

date of November 1 2017, with a principal and mailing address of 11450 SE
Dixie Highway, Hobe Sound, Florida 33455. Its registered agent is
Wyndcrest Holdings, LLC, 9995 SE Federal Highway, #1955, Hobe Sound,
Florida 33455 (a post office address).

11. Defendant Jordan Fiksenbaum is the CEO of PEC with an address of 11450
SE Dixie Highway, Hobe Sound, Florida 33455.

12. Defendant Laura Anthony has an address of 330 Clematis Street, Suite 217,

14 West Palm Beach, Florida, 33401-4602.

13. Defendant Frank Patterson has a business address of Pinewood Atlanta
Studios, 461 Sandy Creek Road, Fayetteville, Georgia 30214.

14. Defendant Face Bank Group is a foreign for profit corporation maintaining
its principal offices at 1115 Broadway, 12" Floor, New York, New York
10010. Face Bank Group may be served through its Registered Agent,

Frank Esposito at 5550 Glades Road, Suite 500, Boca Raton, Florida.

Venue and Jurisdiction
tS Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and
Section 27 of the Exchange Act, 15 U.S.C. § 78aa, as a substantial part of the
acts, events, or omissions that effectuated the frauds giving rise to the claims

pleaded herein occurred in this District, and Plaintiff JIC maintains its principal

offices in this District.

JIC Second Amended Complaint : Page 3 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 4 of 39 PagelD 1019

16. The amount at issue exceeds $75,000.00 and diversity as well as subject

matter jurisdiction exists.

Facts Common to All Causes of Action

17.Pulse Evolution Corporation (PEC) was incorporated on May 31, 2013
under the laws of the State of Nevada as a shell company under the name
“QurApps, Inc.” The company changed its name to Pulse Evolution
Corporation effective May 8, 2014, in anticipation of a change of control
transaction which closed May 15, 2014, and which resulted in Defendant
Textor controlling the company and supported by two co-founders,
Defendant Frank Patterson and Rene Eichenberger.

18.Defendant Textor was PEC’s largest shareholder and held a plurality of the
common stock. Presently, Mr. Textor is the CEO of FaceBank Group.

[9.PEC describes itself as a company “established to produce specialized, high-
impact applications of computer-generated human likeness for utilization in
entertainment, life sciences, education and telecommunication, founded by
the world’s leading producers of photo-realistic digital humans.”

20.PEC authorized 300 million shares of common stock. As of January 31, 2018,
PEC reported 206,553,546 of the 300 million shares were Outstanding.

21.0n May 18, 2014, PEC created a “holographic” performance of Michael
Jackson at the Billboard Music Award Show. The production used a

JIC Second Amended Complaint : Page 4 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 5 of 39 PagelD 1020

technology the ownership of which was disputed by Hologram USA, Inc.,
which claimed patent rights, and MDH Hologram, Ltd., which claimed rights
through license with Hologram USA. These parties sued in United States
District Court, District of Nevada, Case Number: 2:14-CV-00772 to protect
their claimed patent rights. PEC was subsequently dismissed from the case,
and thereafter, the case was settled with the remaining defendants with the
settlement terms confidential. The Michael Jackson performance was the last
known public use of the technology by PEC.

22. Nonetheless, the technology used to produce the Michael Jackson holographic
performance and the performance itself are still being advertised by PEC and
its current “owner” FaceBank Group, Inc. as important assets of the company.

23.In late May and early June of 2014, Defendant John King contacted Scott
Meide on behalf of PEC and solicited Mr. Meide’s investment in PEC.

24.Upon information and belief, Defendant King was at all times relevant to this
Amended Complaint an agent and/or employee of PEC. On December 19,
2016, PEC conveyed 300,000 shares of common stock to Defendant King as
part of an “Employee Stock Plan” distribution. On June 15, 2018, PEC
conveyed an additional 500,000 shares of common stock to Defendant King

as part of the “Employee Stock Plan” distribution.

JIC Second Amended Complaint : Page 5 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 6 of 39 PagelD 1021

25.Defendant Gregory Centineo was at all times relevant to this Complaint, a
“Principal” and agent of PEC and worked with and directed Defendant King
in the solicitation of Scott Meide for investment into PEC.

26.On behalf of PEC, and with the deliberate intention of inducing Mr. Meide to
invest money into PEC, Defendants King, Centineo and Textor made
intentional misrepresentations to Mr. Meide about PEC including, but not
limited to the following:

a. Defendants King, Centineo and Textor each told Scott Meide via telephone
and in person at Textor’s office that PEC would be doing an initial public
offering.

b. Defendants King, Centineo and Textor each told Scott Meide on multiple
occasions that initially the shares he would purchase would be restricted,
but that in about one year, they would become free trading and that he
would be able to sell them at his discretion. These misrepresentations were
later modified to state that the shares would become free trading within
one year.

c. Defendants King, Centineo and Textor each told Scott Meide that PEC had
a “lock” on the hologram technology used to produce the Michael Jackson

hologram performance during the Billboard Music Awards Show in May

JIC Second Amended Complaint : Page 6 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 7 of 39 PagelD 1022

2014. No disclosure was made regarding the claims and lawsuit filed by
Hologram USA and MDH Hologram, Ltd.
27.Scott Meide owns and controls the limited liability company Jacksonville
Injury Center, LLC (JIC) through his ownership and control of the sole
member of JIC, the JIC Management Trust. But for the fraudulent
misrepresentations of Defendants King, Centineo and Textor, Mr. Meide
would not have invested in PEC.
28.Relying on the representations of King, Centineo and Textor, Mr. Meide
decided to purchase shares of PEC using JIC as the purchasing entity.
29.Through JIC, Scott Meide purchased on July 18, 2014, 750,000 restricted
shares of common stock in PEC from PEC for $300,000.00 or $0.40 per share.
JIC is the legal owner of the shares. Mr. Meide is the beneficial owner.
30.Through JIC, Scott Meide purchased on July 30, 2015 an additional 800,000
restricted shares of common stock in PEC from Defendant Greg Centineo for
$ 400,000, or $0.50 per share. JIC is the legal owner of the shares. Mr. Meide
is the beneficial owner.
31.PEC never lifted the restrictions on JIC’s shares of common stock so that it
could become free trading.
32.On March 21, 2016, the price of shares of PEC common stock hit $3.75 per

share.

JIC Second Amended Complaint : Page 7 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 8 of 39 PagelD 1023

33.The March 21, 2016 stock price corresponded with PEC’s acquisition of a
company that developed a human animation technology, After August, Inc.
PEC valued the technology obtained from the After August acquisition at
$16,879,500.00.

34.As of December 2018, PEC had depreciated the value of the After August
technology and placed its value at $11 million.

35.On June 22, 2017, Defendant Textor removes himself as CEO of PEC and
places his friend, Defendant Jordan Fiksenbaum, into the position. Textor
remains as Chairman of the Board of PEC.

36.In a press release dated June 22, 2017, Defendant Textor states: "I am truly
overjoyed that my great friend and long-time Pulse advisor, Jordan, has
accepted responsibility for full-time leadership of Pulse as the company can
now transform from a technology-focused development stage company to a
globally relevant producer of entertainment content across all traditional and
alternative display environments. In the coming weeks, we look forward to
bringing even more leadership resources to our board and to our management
team, in support of Jordan's mandate and the Company's overall mission."

37.In that same press release, Defendant Fiksenbaum stated: "I have been in awe
of Pulse's creative team since I first saw the remarkable virtual Michael

Jackson concert performance at the Billboard Music awards which generated

JIC Second Amended Complaint : Page 8 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 9 of 39 PagelD 1024

worldwide headlines and interest. Pulse's technology has been further
optimized since then, and we are now poised to launch a series of immersive
productions and ground-breaking entertainment projects that will astonish
audiences worldwide."

38.Less than one month later, on July 13, 2017, Defendant John Textor resigned
his position as Chairman of PEC.

39.On August 31, 2017, PEC filed Form 15 with the Securities and Exchange
Commission (SEC) providing notification that is was terminating the
registration of the stock and suspending any duty to report under Sections 13
and 15(d) of the Securities and Exchange Act of 1934. As a result, none of
what follows had to be reported.

40.On November 1, 2017, Defendant Textor forms Evolution AI as a corporate
entity formed under the laws of the State of Florida. Textor is the sole director
of the company and also serves as he President, Secretary and Treasurer.
Textor authorizes 1 million shares of common stock with no par value listed.

41. Approximately one month later, on December 11, 2017, Textor sends a letter
to Scott Meide detailing plans for a share exchange that would result in
Evolution Al becoming the majority shareholder of PEC.

42.Defendant Textor engages in a deliberate take over of the stock, hard assets

and intellectual property of PEC and Jordan Fiksenbaum does nothing on

JIC Second Amended Complaint : Page 9 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 10 of 39 PagelD 1025

behalf of PEC to stop it. Defendant Fiksenbaum is complicit in the scheme to
acquire PEC and its assets.

43.Textor’s plan is to convince PEC shareholders to exchange their PEC shares
for the shares of a company he creates at a ratio of 10 PEC shares for 1 share
of the new company. Textor offers as an incentive the opportunity to acquire
free trading shares of stock that Textor had previously denied to PEC
shareholders, including JIC. Textor identifies the new company for the
purpose of the acquisition as Pulse Acquisition Corporation (“PAC”).

44. Defendant Fiksenbaum never tries to make PEC shareholders remain with the
company, never discusses with PEC shareholders the possibility of PEC
acting to made their restricted shares free trading, or what opportunities may
thereafter exist to engage in an IPO. Fiksenbaum simply goes along with
Textor’s raid of PEC assets and technology.

45.On January 2, 2018, Mr. Meide signs on behalf of JIC a Securities Purchase
Agreement with Evolution AI (the “SPA”) for the purchase of 100,000 shares
of common stock in Evolution AI for $0.75 per share.

46.Section 1(b) of the SPA states: “Buyer shall have the right to exchange its
Pulse Shares into shares of PAC [Pulse Acquisition Corporation] pursuant to

the Exchange Agreement [Share Exchange Agreement by an among Pulse

JIC Second Amended Complaint : Page 10 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 11 of 39 PagelD 1026

Acquisition Corporation and The Shareholders of Pulse Evolution
Corporation].” (Emphasis added).

47.The “Share Exchange Agreement” was represented by Defendant Textor as a
separate agreement purporting to be between PEC shareholders and the
separate company, PAC.

48.The Share Exchange Agreement (hereinafter, “Exchange Agreement”)
contains the date January 2, 2018 on its cover page. The preamble to the
agreement contains the date ofthe“ __ day of January 2017, and Mr. Meide
appears to sign the purported agreement on January 11, 2018.

49.The Exchange Agreement states outright: The Company [PAC] agrees to
acquire up to 150,000,000 of the issued and outstanding shares of PEC
(representing a majority of PEC’s issued and outstanding common stock)
from the PEC Shareholders in exchange for the issuance of shares of the
Company’s Common Stock for shares of PEC’s common stock (the
“Exchange’”’).

50.Section I(c) of the Evolution AI SPA represents it has the authority to bind
PAC to a contractual obligation entered into between Evolution AI and a
buyer of its stock when it states: Buyer shall have the additional benefit of

having the [Evolution AI] Shares and the Pulse [PEC] Shares, subject to

JIC Second Amended Complaint : Page 11 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 12 of 39 PagelD 1027

completion of exchange included in the Company’s [Evolution AI’s] and/or
PAC’s first registration statement(s) to be filed with the SEC.”

51.At Section 4(c) of the SPA, Evolution AI warrants that the “authorized capital
of the Company consists of a total of up to 50,000,000 shares of common
stock [with a] $0.0001 par value per share, of which, 16,500,000 are currently
issued and outstanding.

52.At Section 4(d) of the SPA, Evolution AI warrants that the “Shares are duly
authorized ....”

53.At the time the SPA was prepared by Evolution AI and signed by Scott Meide,
Evolution Al had only issued 1 million shares of common stock. Evolution
AI would not authorize 50 million shares until July 2, 2018.

54,Defendant John Textor was the sole officer and director of Evolution AI at
the time the SPA was prepared and submitted to Scott Meide for signature,
and also at the time that Evolution AI actually authorized 50 million shares
six (6) months later.

55.On January 11, 2018, Scott Meide, on behalf of JIC, signs the Exchange
Agreement purportedly with PAC.

56.Mr. Meide, as part of the signing process of the Exchange Agreement, also
signed “Transfer Instructions to Globex Transfer, LLC” authorizing the

transfer of PEC shares to PAC.

JIC Second Amended Complaint : Page 12 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 13 of 39 PagelD 1028

57.JIC was not the only PEC shareholder to sign the purported Exchange
Agreement with PAC. On information and belief, PEC shareholders
representing more than 140 million shares of PEC and constituting more than
Fifty-Hight Percent (58%) of PEC outstanding shares signed the Exchange
Agreement purportedly with PAC, and the Transfer Instructions to Globex
Transfer, LLC.

58.Through this supposed transfer of shares, PAC purportedly acquires a
majority interest in PEC.

59.Thereafter, PAC purports to transfer its shares to Evolution AI purportedly
giving Evolution AI a majority interest in PEC.

60.At the time PAC purports to acquire PEC shares and transfer them to
Evolution AI pursuant to contract, PAC does not exist. PAC is not created as
a corporate entity until September 18, 2018.

61.When PAC is incorporated under the laws of the State of Nevada on
September 18, 2018, the sole director is Defendant Textor and the sole officer
is Defendant Textor.

62. At the time of the purported Share Exchange, PAC is not an entity capable of
contract and is not an entity capable of receiving and holding PEC shares of

common stock.

JIC Second Amended Complaint : Page 13 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 14 of 39 PagelD 1029

63.The purported Share Exchange between PAC and the shareholder of PEC is
void ab initio.

64. Evolution AI could not have acquired a majority interest in PEC through PAC
because PAC was not capable of acquiring and thereafter transferring that
interest.

65.Evolution AI never acquired any PEC shares through the PAC Exchange
Agreement.

66. Upon information and belief, Jordan Fiksenbaum knew that PAC did not exist
and was not capable of any stock acquisition, but he did nothing on behalf of
PEC to stop the sham transaction.

67.Defendant Textor knew that PAC was not capable of transferring PEC shares
to Evolution AI because he did not form PAC until September 18, 2018.
Nonetheless, Textor represented Evolution AI owned a majority interest in
PEC.

68.On August 8, 2018, Textor completed the PEC takeover scheme. Working
with a company, Recall Studios, Inc., Textor orchestrated Recall Studios’
acquisition of 99.7% of Evolution AI (“EAI”) and, purportedly, 58% of Pulse
Evolution (Pulse) for a purchase value consideration of $211,500,000, by

issuing 1,000,000 Series X preferred shares that would be convertible into

JIC Second Amended Complaint : Page 14 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 15 of 39 PagelD 1030

450,000,000 shares of common stock with a traded market value of $0.47 per
share.

69.Recall Studios could not actually complete the acquisition as of August 8,
2018 because it had not yet authorized the issuance of the convertible
1,000,000 shares of Series X preferred stock. That authorization did not occur
until January 9, 2019.

70.In actuality, no money changed hands. Recall Studios had no money with
which to make any purchase of Evolution AI stock.

71.On December 30, 2017, Recall Studios reported $86,000.00 in total assets
against $3,185,000.00 in liabilities. On April 16, 2018, Recall Studios
reported 85,670,158 shares outstanding resulting in a negative shareholder
equity of ($0.036) per share.

72.Recall Studios did not engage in any significant business between December
30, 2017 and August 8, 2018 and the financial picture of the company
remained unchanged during that period.

73.Defendant Textor orchestrated Recall Studios’ “acquisition” of Evolution AI
by representing a market value for Recall Studios common stock of $0.47
per share despite the negative equity of the existing shares, and despite the
stock earmarked for acquisition not having issued.

74. Thereafter, Recall Studios claimed ownership of PEC’s technology.

JIC Second Amended Complaint : Page 15 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 16 of 39 PagelD 1031

75.On October 24, 2018, an independent auditor listed the value of PEC’s
Acquired Technology, as of June 30, 2018, at $11,453,946. This represents
the human animation technology acquired from After August, Inc., less
depreciation.

76.After the purported acquisition of a majority interest in PEC, Recall Studios
listed the value of its Acquired and Licensed Technology at the close of the
third quarter of 2018, as of September 30, 2018 at $140,889,639.00.

77,.Before the close of the third quarter of 2018, Recall Studios also acquired
Brick Top Holdings, Inc., and South Fork Ventures, Inc. However, they had
no technological assets that would have contributed to the nearly $141 million
valuation.

78.Evolution AI also had no technological assets to contribute to the Acquired
and Licensed Technology valuation.

79.In its quarterly report for the third quarter of 2018, Recall Studios states that
the $140,889,639 valuation of Acquired and Licensed Technology referred
solely to the assets acquired from Evolution AI and PEC.

80.At the close of Recall Studios’ acquisition of Evolution AI, the largest asset
of the company was the technology belonging to PEC.

81.In less than six (6) weeks, the value of PEC assets rose from $11, 453,946 to

$140,889,639.00.

JiC Second Amended Complaint : Page 16 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 17 of 39 PagelD 1032

82.As a result of the acquisition, Defendant Textor becomes the largest
shareholder of Recall Studios, holding 36.1% of voting shares. The next
nearest shareholder is Brick Top Holdings, Inc. at 16.2%.

83.Recall Studios appoints Textor CEO of the company on September 17, 2018.
One day later, on September 18, 2018, Textor finally incorporates PAC.

84.Textor is provided an employment package that includes a yearly base salary
of $500,000.00 plus a yearly bonus guaranteed to be no less than $100,000.00.

85.On February 28, 2019, Recall Studios changed its name to Pulse Evolutions
Group, and subsequently to Face Bank Group, Inc.

86.On FaceBank’s website, the company claims ownership of PEC and describes
PEC as follows; Pulse Evolution Corporation, a majority owned subsidiary of
FaceBank Group, is a technology and intellectual property company, and the
most globally recognized developer of hyper-realistic digital humans —
computer generated assets that appear to be human and can perform in live
shows, virtual reality, augmented reality, holographic, 3D stereoscopic, web,
mobile, interactive and artificial intelligence applications.

87.Face Bank does not own a majority interest in PEC because Recall Studios
never acquired the majority interest, because PAC never transferred shares to
Evolution AI because PAC never existed as of the time of the transfer or

Recall Studios acquisition of Evolution AL.

JIC Second Amended Complaint : Page 17 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 18 of 39 PagelD 1033

88.At all times relevant to the above-described acts, Defendant Laura Anthony
was the attorney for PEC and oversaw compliance on behalf of the company.

89.Upon information and belief, Laura Anthony prepared the exchange
documents despite knowing, or having should have known that the Share
Exchange was not in the best interest of PEC and constituted the theft of PEC
technology valued at more than $140 million.

90. These allegations show Textor’s complete disregard for shareholders and any
corporate form. Textor at all times was acting individually and for his own
interests and not the interests of any shareholder of PEC.

91.Mr. Textor has a history of this kind of behavior. He used PEC to enrich
himself personally, and then, in the face of a series of lawsuits against him
personally, he induced PEC shareholders to alienate their shares of PEC and
blunt any claims that might be brought on behalf of PEC and/or pursuant to
fraudulent actions associated with PEC.

92.Textor and Patterson, personally, and through Defendant’s King and Centineo
solicited investments from Plaintiff and other investors promising that those
funds would go towards Pulse’s business operations, but then used those
funds to pay themselves personally and replace old debt with new debt in

order to keep the sham enterprise going.

JIC Second Amended Complaint : Page 18 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 19 of 39 PagelD 1034

93.As an example, Defendant Textor through his control of PEC during the
period of January and February 2016, caused the disbursement of
approximately $500,000.00 in cash payments companies Textor controlled,
or to friends and family, with no legitimate business purpose for PEC as
follows: a. On January 11, 2016, Textor cause PEC to wire $45,000 to Mr.
Textor’s American Express account.
b. On January 20, 2016, Textor causes PEC to wire $29,166.67 to
Clematis Properties, a company owned and controlled by an associate of Mr.
Textor with no relationship to PEC or PEC business.
c. On January 26, 2016, Textor cause PEC to wire $50,000 to Alternative
Holdings, a company owned and controlled by an associate of Mr. Textor with

no relationship to PEC or PEC business.

d. On January 29, 2016, Textor caused PEC to wire 50,000 to Alternative
Holdings, a company owned and controlled by an associate of Mr.

Textor.

e. On January 29, 2016, Textor caused PEC to wire $50,000 to Textor
Ventures, a company owned and controlled by Mr. Textor with no

relationship to PEC or PEC business.

JIC Second Amended Complaint : Page 19 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 20 of 39 PagelD 1035

f. On February 1, 2016, Textor cause PEC to wire $50,000 to Mr. Textor
individually.
g. On February 3, 2016, cause PEC to wire $180,000 to Dale O. Lovett, Mr.
Textor’s mother.
h. On February 19, 2016, Textor cause PEC to wire $25,000 to Mr. Textor’s
E*Trade Account.
94.These payments from PEC were made without corporate approval and

contrary to PEC corporate bylaws.

Additional Derivative Allegations

93. In addition to the facts alleged herein, Plaintiff brings this action for the
benefit of PEC to redress injuries suffered as a result of the Individual Defendants’
breaches of fiduciary duties and violations of law, as well as the aiding and

abetting thereof.

94. Plaintiff is and has been a PEC shareholder during the entire Relevant Period
of the Complaint because JIC has continuously owned PEC common stock since
July 18, 2014. Plaintiff will therefore adequately and fairly represent the interests

of PEC in enforcing and prosecuting its rights.

JIC Second Amended Complaint : Page 20 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 21 of 39 PagelD 1036

95. Plaintiff has not made any demand on the Board of Directors of PEC prior to
the institution of this action because, for the reasons set forth below, such demand

would be a futile and useless act.

Demand Futility Allegations

96. Demand for action to the PEC Board of Directors would be futile because
the Board was complicit in the active raiding and takeover of PEC technology

assets by its former CEO, John Textor.

97. Officers and Directors of PEC knew that Textor was taking control over
PEC and its assets valued at more than $140 million, but did nothing to stop it,
even when the officers and directors knew that the company purporting to facilitate

a share exchange from PEC to Evolution AI did not exist and all contracts were

void,
Count I
Securities Fraud Against Defendants Textor, Patterson King, Centineo, and
PEC

Violations of Section 10(b) of the Exchange Act
98.Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.
99.Defendants employed devices, schemes, and artifices to defraud; made untrue

statements of material facts and omitted material facts necessary to make the

JIC Second Amended Complaint : Page 21 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 22 of 39 PagelD 1037

statements made, in the light of the circumstances under which they were
made, not misleading; and engaged in acts, practices, and courses of business
which have operated as a fraud upon the Plaintiff as a purchaser of PEC’s
securities.

100. Defendants, individually and in concert, directly and indirectly, by use
of interstate commerce, and of the mails and wires, engaged and participated
in a continuous course of conduct to disseminate false and misleading
information, as more fully described above.

101. Defendants fraudulently induced the Plaintiffs to make investments in
PEC, which resulted in the purchase and sale of PEC securities, based on
knowingly false and misleading statements.

102. Defendants engaged in and or allowed the payments of corporate
funds to Textor and others without any underlying business reason or
corporate authorization.

103. Defendants deceived Plaintiff and caused him to purchase of and later
prevent the selling of Pulse securities in reliance on the intentionally
deceptive acts and statements described above.

104. Defendants knew or should have known that the statements and
omissions of fact related herein were materially false and misleading, because

they misrepresented how the Plaintiff's investments would be managed and

JIC Second Amended Complaint : Page 22 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 23 of 39 PagelD 1038

controlled, misrepresented how the Plaintiffs investments would be disbursed
and appropriated, and misrepresented Defendants’ intentions in honoring
PEC’s corporate formalities and protocols.

105. As a direct and proximate result of the Plaintiff's reasonable and
justifiable reliance on these fraudulent statements and omissions of material
fact, Plaintiff has suffered damages, and is entitled to rescission and/or
damages, in an amount to be determined at trial, as well as an award of

punitive damages and attorneys’ fees and costs.

COUNT II
Securities Fraud Against Defendant Textor and
Violations of Section 20(a) of the Exchange Act (15 S.C. § 78T)

106. Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

107. As fully alleged above, Defendant Textor violated Exchange Act
Section 20(a).

108. During the relevant period, Mr. Textor had the power, both direct and
indirect, to control PEC and did in fact exercise such control, and was
therefore a “controlling persons” within the meaning of Section 20(a) of the
Exchange Act.

109. Mr. Textor was a control person because:

JIC Second Amended Complaint : Page 23 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 24 of 39 PagelD 1039

a. Mr. Textor, throughout the relevant period, was the chairman of PEC’s

Board of Directors;

b. Mr. Textor was PEC’s largest individual shareholder and held a
plurality of Pulse’s common stock;

c. Mr. Textor directed PEC’s operations and therefore had knowledge of,
made, and caused PEC to make the false and misleading statements and
omissions disseminated to the Plaintiff;

d. Mr. Textor had the power to influence and control, and did influence
and control, the decision-making of PEC, including the content and
dissemination of the false and misleading statements and omissions
described herein;

e. Mr. Textor supervised and directed the day-to-day operations of PEC;
and

f. Mr. Textor had intimate knowledge of the finances of PEC and the
financial statements prepared by PEC.

110. Plaintiff has been damaged by Mr. Textor’s wrongful and fraudulent
conduct through his control of PEC, which conduct caused Plaintiff to invest
in PEC and purchase PEC securities. Mr. Textor is personally liable for all

damages or losses suffered by the Plaintiff during the relevant period,

JIC Second Amended Complaint : Page 24 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 25 of 39 PagelD 1040

including without limitation rescission damages, relating to his and PEC’s

violations of the Exchange Act.

COUNT Tit
Securities Fraud Against Defendants, Textor and PEC
Violations of Florida’s Securities and Investor Protection Act
(Fla. Stat. §§ 517.011, e¢ seq.)

111. Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

112, Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

Lis, Defendants employed devices, schemes, and artifices to defraud; made
untrue statements of material facts and omitted material facts necessary to
make the statements made, in the light of the circumstances under which they
were made, not misleading; and engaged in acts, practices, and courses of
business which have operated as a fraud upon the Plaintiff as a purchaser of
PEC’s securities.

114. Defendants, individually and in concert, directly and indirectly, by use
of interstate commerce, and of the mails and wires, engaged and participated

in a continuous course of conduct to disseminate false and misleading

information, as more fully described above.

JIC Second Amended Complaint : Page 25 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 26 of 39 PagelD 1041

115. Defendants fraudulently induced the Plaintiffs to make investments in
PEC, which resulted in the purchase and sale of PEC securities, based on
knowingly false and misleading statements.

116. Defendants engaged in and or allowed the payments of corporate
funds to Textor and others without any underlying business reason or
corporate authorization.

117. Defendants deceived Plaintiff and caused him to purchase of and later
prevent the selling of Pulse securities in reliance on the intentionally
deceptive acts and statements described above.

118. Defendants knew or should have known that the statements and
omissions of fact related herein were materially false and misleading, because
they misrepresented how the Plaintiff's investments would be managed and
controlled, misrepresented how the Plaintiffs investments would be disbursed
and appropriated, and misrepresented Defendants’ intentions in honoring
PEC’s corporate formalities and protocols.

119. As a direct and proximate result of the Plaintiff's reasonable and
justifiable reliance on these fraudulent statements and omissions of material
fact, Plaintiff has suffered damages, and is entitled to rescission and/or
damages, in an amount to be determined at trial, as well as an award of

punitive damages and attorneys’ fees and costs.

JIC Second Amended Complaint : Page 26 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 27 of 39 PagelD 1042

COUNT IV
Fraud and Fraudulent Inducement Against Defendants Textor, King,
Centineo and PEC

98. Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

99. Defendants by acts of both omission and commission, made false and
misleading statements of material facts to Plaintiff, which the Plaintiff relied upon
to its detriment and which caused Plaintiff to invest money in PEC, including but
not limited to representations that the restricted shares offered would become freely
trading within one year and that PEC had a “lock” on technology the ownership of
which was being actively disputed

100. Defendants individually and in concert, directly and indirectly, by use of
interstate commerce, and of the mails and wires, engaged and participated in a
continuous course of conduct to disseminate false and misleading information, as
more fully described above.

101. Defendants fraudulently induced Plaintiff to make investments in PEC and

lend PEC money based on knowingly false and misleading statements.

102. Defendants deceived the Plaintiff and caused it to purchase and later
prevented it from selling PEC securities, in reliance on the intentionally deceptive

acts and statements described above.

JIC Second Amended Complaint : Page 27 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 28 of 39 PagelD 1043

103. Defendants effectuated this fraud by making statements and omissions of
material fact, during the periods of negotiation for the investments identified in this
Complaint.

104. The statements and omissions made by Defendants as described herein were
purportedly made on behalf of PEC, and Textor, Centineo and King always
represented that they were acting in their capacity as representatives of PEC.

105. As a direct and proximate result of Plaintiff's reasonable and justifiable
reliance on these fraudulent statements and omissions of material fact, Plaintiff has
suffered damages. Therefore, Plaintiff is entitled to recission or damages in an
amount to be determined at trial, as well as an award of punitive damages and
attorneys’ fees and costs.

106. In addition, Textor, King and Centineo are personally liable to Plaintiff for

PEC’s fraudulent acts under the corporate veil piercing theories of liability discussed

in this Complaint.

COUNT V
Aiding and Abetting Fraud Against Defendants Patterson, Anthony and
Fiksenbaum

107. Plaintiff restates, re-alleges, and incorporates by reference the prior

allegations of this Complaint as if fully set forth herein.

JIC Second Amended Complaint : Page 28 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 29 of 39 PagelD 1044

108. Patterson, Anthony and Fiksenbaum had knowledge of the fraud committed
by Mr. Textor, and PEC by virtue of their positions in and/or relationship
with the company.

109. Patterson, Anthony and Fiksenbaum substantially assisted Mr. Textor, and PEC
in perpetuating the fraudulent and unlawful acts described herein by repeatedly
approving Textor’s directorship despite knowledge of Mr. Textor’s fraudulent
scheme, and failing to remove from his position at PEC despite knowledge of
the acts of Textor in violation of Textor’s fiduciary duty to PEC and its
shareholders, including Textor’s blatant actions to alienate PEC’s shareholders
and PEC from its technology assets.

110. As a direct and proximate result of Patterson’s, Anthony’s and Fiksenbaum’s

aiding and abetting, Plaintiff was injured and suffered damages.

111.Plaintiff is entitled to damages, in an amount to be determined at trial, as

well as an award of punitive damages and attorneys’ fees and costs.

COUNT VI
Violations of Florida’s Deceptive and Unfair Trade Practices Act Against All
Defendants (Fla. Stat. §§ 501.201-501.213)

112.Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.
113. Chapter 501, Fla. Stat., Florida’s Deceptive and Unfair Trade Practices Act

(“FDUTPA”) is to be liberally construed to protect consumers from those

JIC Second Amended Complaint : Page 29 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 30 of 39 PagelD 1045

who engage in unfair methods of competition, or unconscionable, deceptive,
or unfair acts or practices in the conduct of any trade or commerce.

114. Plaintiff is a consumer within the meaning of FDUTPA.

115.Defendants engaged in trade and commerce within the meaning of
FDUTPA.

116. While FDUTPA does not define “deceptive” and “unfair,” it incorporates by
reference the Federal Trade Commission’s interpretations of these terms.
The FTC has found that a “deceptive act or practice” encompasses “a
representation, omission or practice that is likely to mislead the consumer
acting reasonably in the circumstances, to the consumer’s detriment.”

117.As described throughout this Complaint, Defendants engaged in deceptive
and unfair business practices that harmed Plaintiff.

118. Defendants fraudulently induced Plaintiffs into investing in and purchasing
securities from PEC by disseminating materially false and misleading
statements.

119. As a result of the Defendants improper and unlawful misconduct, including
the statutory violations contained in Counts I, II, Ill, and IV of this
Complaint, Plaintiff has been damaged by, among other things, losing
money that was invested and being precluded from receiving a positive

return on those investments.

JIC Second Amended Complaint : Page 30 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 31 of 39 PagelD 1046

120. Therefore, the Defendants engaged in unfair and deceptive trade practices in
violation of FDUTPA.

121.Pursuant to FDUTPA, Plaintiff is entitled to recover fromDefendants the
reasonable amount of their attorneys’ fees and costs.

122.Defendant Textor is personally liable to Plaintiff for PEC’s violations of
FDUTPA under the corporate veil piercing theories of liability discussed
above.

COUNT Vil

Shareholder Derivative Request for
Declaratory Relief as to Defendant FaceBank Group, Inc.

123.Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

124, FaceBank Group, Inc. was named Recall Studios, Inc. at the time the
company acquired Evolution AI, and claims rights to PEC technology
valued at more than $140 million based upon a non-existent share
exchange between a company, PAC, that was not in existence at the time
of the exchange and Evolution AI.

125. FaceBank Group, Inc. assertion of control over PEC and its technology is
null and void because Evolution AI did not have ownership of PEC shares

at the time Recall Studios acquired it.

JIC Second Amended Complaint : Page 31 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 32 of 39 PagelD 1047

126. The officers and directors of PEC, including Jordan Fiksenbaum and Frank
Patterson allowed their friend John Textor to raid the assets of PEC and
assume control of PEC technology without any compensation to PEC.

127. On behalf of PEC, Plaintiff requests an order of the Court determining
PEC’s rights to its technology and to its autonomy.

COUNT VIII
Shareholder Derivative Request for Equitable Accounting

128. Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

129. Through the intentional disregard of PEC corporate officers and directors,
and dule to the intentional fraudulent actions of Defendant Textor, PEC has
been deprived of the value of its technology since August 8, 2018.

130. FaceBank Group, Inc. has had access to, and use of PEC technology without
having to provide any compensation to PEC.

131.An accounting of the Books and Records of FaceBank Group, Inc. and all of
its several affiliates, and including its alter ego Defendant Textor is required
to ascertain the full extent of the damages PEC has suffered from the
wrongful expropriation of PEC technology by Defendant Textor and
FaceBank Group, Inc., including but not limited to investments acquired by

FaceBank Group, Inc. and its predecessors through the wrongful

JIC Second Amended Complaint : Page 32 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 33 of 39 PagelD 1048

representation of ownership and control of PEC technology and revenue
generated by use of the technology.
COUNT IX

Shareholder Derivative Claim for
Violation of Fiduciary Duty as to Jordan Fiksenbaum

132.Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

133. As CEO of PEC at the time of the purported Share Exchange between PEC
and PAC, and thereafter, between PAC and Evolution AI, Defendant
Fiksenbaum owed a fiduciary duty to PEC to protect it against the raid John
Textor committed against it by inducing PEC shareholders to exchange their
shares for non-existent PAC shares and thereby facilitate the wrongful
acquisition of PEC technology.

134. Fiksenbaum did nothing to stop the raid of PEC assets. Rather, Fiksenbaum
acted to facilitate the raid by deliberately ignoring the fact that PAC did not
exist and could not participate in any share exchange associated with PEC.

135.Fiksenbaum worked with and conspired with John Textor to raid PEC
technology and assisted Textor in gaining control over the technology.

136.In so acting, Fiksenbaum violated the fiduciary duty he owes to PEC as its

CEO and is personally liable to PEC for PEC’s loss of the technology.

JIC Second Amended Complaint : Page 33 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 34 of 39 PagelD 1049

COUNT X

Shareholder Derivative Claim forTortious Interference with a Business
Relationship: Textor and Fiksenbaum

137.Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

138. Defendant Textor deliberately acted to induce PEC shareholders to trade
their shares in PEC for shares in the non-existent company, PAC, with the
goal of gaining control over PEC technology.

139. To facilitate the inducement, Textor represented to PEC shareholders that
their shares would not become free trading, even though Textor no longer
had control of PEC and any decision as to whether to release the
restrictions on its common stock.

140. Textor’s representations would not have had any force but for Defendant
Fiksenbaum’s collaboration with Textor to take no action to assist PEC
shareholders in efforts to have shares become free trading.

141, Working in tandem, Defendants Textor and Fiksenbaum acted to entice
PEC shareholders away from the company and thereby acquire control
over PEC assets.

142. PEC is entitled to damages to be proven for Defendants’ tortious

interference with PEC’s business relationships with its shareholders.

JIC Second Amended Complaint : Page 34 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 35 of 39 PagelD 1050

COUNT XI
Punitive Damages

143.Plaintiff restates, re-alleges, and incorporates by reference the prior
allegations of this Complaint as if fully set forth herein.

144. Defendants King, Centineo and Textor acted intentionally and deliberately
to fraudulently induce Plaintiff to invest more than $700,000.00 into PEC
by misrepresenting to Plaintiff's owner, Scott Meide that the restricted
shares of common stock in PEC would become free trading within one
year and that PEC had an undisputed lock on the hologram technology that
was the cornerstone of PEC’s business model.

145. Plaintiff is entitled to punitive damages for these Defendant’s intentional
acts.

146. Defendants Textor and Fiksenbaum acted intentionally through fraud and
misrepresentation to deprive PEC of its shareholder and technology, and to
acquire PEC technology with compensation. PEC is entitled to punitive
damages against Textor and Fiksenbaum for their intentional acts.

147. Defendant Laura Anthony owed a fiduciary duty to PEC as compliance
counsel but did nothing to stop the wrongful acquisition of PEC shares and
technology. PEC is entitled to punitive damages against Ms. Anthony for

her intentional acts.

JIC Second Amended Complaint : Page 35 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 36 of 39 PagelD 1051

JURY DEMAND
Plaintiff demands a trial by jury on all issues so triable.

WHEREFORE, Plaintiff respectfully demands judgment in its favor and against

the Defendants as follows:

A. Awarding damages as described in each of the above claims, in favor

of the Plaintiff and against the Defendants in amounts to be determined at trial.

B. Awarding to Plaintiff on its behalf and on behalf of Pulse Evolution

Corporation the equitable and injunctive relief requested herein.

C. Awarding punitive damages in favor of the Plaintiffs and against the

Defendants in an amount to be determined at trial.

D. Awarding the Plaintiffs pre-judgment and post-judgment interest, and
its attorneys’ fees, costs, and other expenses incurred in this action.

E. Granting the Plaintiffs such other and further relief as this Court deems

just and proper.

VERIFICATION

Under penalties of perjury, I declare that I have read the foregoing document

and that the facts stated in it are true.

i
\
pon to ¥

‘
ah roe
NOLAN
CR VSS /
oy yy ee
Ve

Jacksonville Injury Center, LLC
By: Scott Meide
Trustee of JIC Management Trust

 

JiC Second Amended Complaint : Page 36 of 39

 
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 37 of 39 PagelD 1052

Respectfully submitted this 29th day of June, 2020.

MCLEAN LAW, P.A.

William H. McLean/s

 

 

William H. McLean

Fla. Bar No. 0784699

653 West 23" Street

Unit No. 305

Panama City, Florida 32405
404-664-6561 Office
850-373-4825 Facsimile
Whmclean58@hotmail.com

JIC Second Amended Complaint : Page 37 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 38 of 39 PagelD 1053

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Second

Amended Complaint was served upon Defendants through counsel via E-Service;

United States Mail postage paid, and/or by email to Defendant’s counsel’s offices

at:

Richard G. Salazar

BUCHANAN, INGERSOLL & ROONEY, P.C.
401 East Jackson Street

Suite 2400
Tampa, FL 33602

Richard.salazar@bipc.com

Michael J. Lufkin
ROGERS TOWERS, P.A.
1301 Riverplace Boulevard
Suite 1500

Jacksonville, Florida 32207
mlufkin@RTlaw.com

For Defendant Pulse Evolution Corporation

For Defendant John Textor

For Defendant Evolution AI Corporation
For Defendant Jordan Fiksenbaum

For Defendant Frank Patterson

Michael Devon Lee
THE LILES FIRM, P.A.
301 West Bay Street

Suite 1030

Jacksonville, Florida 32202

mlee@thelilesfirm

com

For Defendant Greg Centineo
For Defendant Julie Natale
For Defendant Agnes King
For Defendant John King

Richard Kyle Gavin

Office of the General Counsel
117 West Duval Street

Suite 480

Jacksonville, Florida 32202
kgavin@coj.net

JIC Second Amended Complaint : Page 38 of 39
Case 3:18-cv-01037-MMH-MCR Document 121 Filed 06/29/20 Page 39 of 39 PagelD 1054

Dana Tejeda

245 N.E. 14" Street
Number 3808

Miami, Florida 33132
Appearing pro se

Robert Francis Salkowski

ZARCO, EINHORN, SALKOWSKI & BRITO, P.A.
2 South Biscayne Boulevard

Suite 3400

Miami, Florida 33131

rsalkowski@zarcolaw.com

For Defendant Laura Anthony

on this 29th day of June 2020.

William H. McLean/s
William McLean
Fla. Bar No. 0784699

 

JIC Second Amended Complaint : Page 39 of 39
